Citation Nr: 0639333	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to 
November 1957.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2003 
rating decision of the VA Regional Office (RO) in Detroit, 
Michigan that denied service connection for diabetes mellitus

This case was remanded by a decision of the Board dated in 
May 2004.

In a June 2006 letter, the veteran appears to claim service 
connection for back and shoulder problems.  These matters are 
referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board observes that since the supplemental statements of 
the case was issued in November 2005, additional pertinent 
evidence was received in July 2006 and has been associated 
with the claims folder.  The veteran did not submit a waiver 
of initial review of such evidence by the RO.  The Board 
cannot consider this new information unless the appellant 
waives his right to first review by the agency of original 
jurisdiction. See 38 C.F.R.§§ 19.38(b)(3), 20.1304(c)) 
(2006).  Therefore, due process requires that this case be 
returned to the RO for a supplemental statement of the case.  

Additionally, review of the record discloses that the veteran 
has not been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue currently on 
appeal.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as notice regarding information or evidence required 
to substantiate a claim. See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The record reflects that the RO sent 
VCAA notice letters to the veteran in December 2002 and June 
2004, but neither specifically addresses what is required to 
establish service connection for diabetes mellitus due to 
Agent Orange exposure.  The veteran must therefore be given 
the required notice with respect to this aspect of the issue 
on appeal.  Accordingly, the case must also be remanded in 
order to comply with the statutory requirements of the VCAA.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claim of entitlement to 
service connection for diabetes 
secondary to Agent Orange exposure.  The 
appellant must be notified of the what 
part of such evidence he should obtain 
and what part the RO will attempt to 
obtain on his behalf.  He should also be 
told to provide any evidence in his 
possession that is pertinent to his 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



